Name: 2006/833/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Agency for Safety and Health at Work for the financial year 2004
 Type: Decision
 Subject Matter: accounting;  budget;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/97 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Agency for Safety and Health at Work for the financial year 2004 (2006/833/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for Safety and Health at Work for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Agency for Safety and Health at Work for the financial year 2004, together with the Agency's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2062/94 of 18 July 1994 establishing a European Agency for Safety and Health at Work (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0099/2006), 1. Notes the following figures for the accounts of the European Agency for Safety and Health at Work for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Revenue Community subsidies 9 542 11 641 Other subsidies 66 66 Other revenue 111 157 Phare revenue 121 824 Total revenue (a) 9 840 12 688 Expenditure Staff  Title 1 of the budget Payments 3 379 3 245 Appropriations carried over 60 87 Administration  Title II of the budget Payments 966 1 146 Appropriations carried over 248 186 Operating activities  Title III of the budget Payments ( (6)) 2 426 2 559 Appropriations carried over 2 549 5 859 Phare expenditure Payments 0 548 Appropriations carried over 0 502 Total expenditure (b) 9 628 14 131 Outturn for the financial year (c = a - b) (7) 212 - 1 443 Balance carried over from the previous financial year - 1 987 - 1 108 Appropriations carried over from the previous financial year and cancelled 887 766 Sums to be re-used carried over from the previous financial year and not used 0 1 RO (Pharell) 144 0 Payments against commitments cancelled in 2002 0 - 191 Exchange-rate differences 0 4 Phare amount to be refunded to the Commission - 39 0 Adjustment entries 3 - 16 Outturn for the financial year before economic adjustments (d) - 779 - 1 987 Budget revenue to be recovered 0 850 Other revenue to be recovered 0 3 Acquisitions of fixed assets 58 207 Depreciation - 175 - 186 Stock - 6 0 Scrapping of fixed assets - 91 0 Depreciation 88 0 Miscellaneous expenditure - 34 - 1 Economic adjustments (e) - 161 873 Balance for the financial year (d + e) - 940 - 1 113 NB: Differences in totals are due to the effects of rounding. 2. Approves the closure of the accounts of the European Agency for Safety and Health at Work for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the European Agency for Safety and Health at Work, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 1. (2) OJ C 332, 28.12.2005, p. 23. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 216, 20.8.1994, p. 1. Regulation as last amended by Regulation (EC) No 1112/2005 (OJ L 184, 15.7.2005, p. 5). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) This sum includes payments made from the appropriations to be reused in 2004 (EUR 18 573). (7) Calculation according to the principles of Article 15 of Council Regulation (EC, Euratom) No 1150/2000 of 22 May 2000 (OJ L 130, .31.5.2000, p. 8). NB: Differences in totals are due to the effects of rounding.